 SUMMIT TOOLING CO.479Summit Tooling Company and Ace Tool EngineeringCo., Inc.,and Summit Tooling Company Division ofAce ToolEngineering Co., Inc.and District 103 ofthe International Association ofMachinists andAerospace Workers,AFL-CIO. Case 25-CA-3829February 22, 1972DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND KENNEDYOn April 12, 1971, Trial Examiner Abraham H.Maller issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action, asset forth in the attached Trial Examiner's Decision.The Trial Examiner also found that the Respondenthad not engaged in certain other alleged unfair laborpractices. Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a brief in supportthereof, and the General Counsel filed a brief in supportof the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner to the extent consistent herein.1.We agree with the Trial Examiner that the Re-spondent violated Section 8(a)(5) and (1) of the Actwhen it denied the Union information beginning aboutOctober 1969 and lasting until May 1970 regarding theRespondent's contributions to the pension plan estab-lished under the collective-bargaining agreement. Thememorandum of agreement effective September 1,1969, specifically provided that the union trustee re-ceive a monthly report of the amount paid to the com-pany underwriting the insurance in order to effectivelyadminister the contract. We also agree with the findingsof the Trial Examiner that the Respondent's failure tosign the collective-bargaining agreement which the par-tieshad fully negotiated and only a formalsigningremained for its completion demonstrated the Re-spondent's bad faith in dealing with the Union andviolated Section 8(a)(5) of the Act.As for the Respondent's closing down of its Summitoperation on June 8, 1970, we find in agreement withthe Trial Examiner that the refusal of the Respondentto discuss the effects of the shutdown on the terminatedemployees violated its bargaining obligations under theAct. It is clear from the record evidence that the Sum-mit operation was closed without notice to the Unionand without affording the Union an opportunity tobargain with respect to the effects of Respondent's deci-sion on the employees. Bargainable issues such as sever-ance pay, seniority, and insurance coverage, amongothers, were necessarily of particular relevance and im-portance. The Respondent, by withholding all informa-tion of its intention to close down and to terminate theSummit operation, prevented the Union from bargain-ing over these and other related matters and from ap-plying the provisions of the collective-bargaining agree-ment which the parties had negotiated and agreed to.Accordingly, we conclude that such failure to give theUnion an opportunity to bargain about the effect of theclosing and to discuss the Union's right under the col-lective-bargaining agreement violated Section 8(a)(5)and (1) of the Act.We agree with the Trial Examiner that the Respond-ent came forward with little or no objective recordevidence to support its contention that the closing ofthe Summit operation was necessitated by economicconsiderations.We find that the reasons advanced bytheRespondent were pretextual and insufficient toovercome the General Counsel'sprima faciecase thatthe closing was discriminatorily motivated. In ouropinion, the statements by Respondent President Milo-vich and his entire course of conduct both before andafter the closing support such conclusion and demon-strate his animus against the Union and his union em-ployees.We note that all four employees terminatedwere union members and that three were active unionleaders and that they were terminated prior to Re-spondent's decision on June 8 to close down the Sum-mit operation. As discussed in the Trial Examiner'sDecision, two of the four employees terminated werepersonally blamed, along with the Union, by Respond-ent PresidentMilovich for his decision to close theSummit operation.' Accordingly, we also adopt the'The Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's establishedpolicy notto overrule a TrialExaminer's resolution with respect to credibility unless the clear preponder-ance of all of the relevant evidence convinces us that the resolutions wereincorrectStandard Dry Wall, Inc,91 NLRB 544, enfd. 188 F 2d 363 (C A3)We have carefully examined the record and find no basis for reversinghis findings195 NLRB No. 91'Contrary to the Trial Examiner we find that the record does not supportthe findingsof the Trial Examiner thatPelka,a toolmaker,was dis-cnminatorilyplaced in a laid-off status onMay 19, 1970, when hecompletedsome unfinishedwork, ratherthan assignedthe special workHunsberger, amoldmaker,was performing.Hunsberger,who was retained,was not onlya union memberbut also an experienced moldmakerThere is sufficient basisin the record for theRespondent to questionPelka's credentials as a mold-maker and to concludethat Hunsbergerhad the necessary experience which(Cont) 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrialExaminer's findings that the termination ofParks,Rosin, Pelka, and Schaunaman allegedly foreconomic reasons violated Section 8(a)(3) and (1) of theAct as alleged in the complaint.Contrary to the Trial Examiner, however, we do notagree that the Respondent violated Section 8(a)(5) and(1) of the Act by closing its manufacturing operationwithout giving the Union an opportunity to bargainconcerning the decision to close.' As set forth in theTrial Examiner's Decision, such decision involved amajor change in the nature of the Respondent's busi-ness, and, although the closing of the Summit operationcould be characterized as a partial plant closing, itspractical effect was to take the Respondent out of thebusiness of manufacturing tool and tooling products.The part of the business that remained, Ace Tool Engi-neering Co., Inc., is not engaged in tool-and-die mak-ing, manufactures nothing, and has little relationship tothe work which was performed by Summit nor does itutilize the skills of the employees employed by Summit.In these circumstances, to require Respondent to bar-gain about its decision to close out its manufacturingoperation would significantly abridge Respondent'sfreedom tomanage itsown affairs. We do not believethat the Act contemplated eliminating the prerogativeof an employer, as here, to eliminate itself as an em-ployer.' Accordingly, we conclude that the Respondentdid not violate Section 8(a)(5) and (1) of the Act by itsunilateral decision to close its manufacturing opera-tion, and the complaint in regard thereto is dismissed.2.Having found that the Respondent has engaged incertain unfair labor practices as enumerated above, weshall order that it cease and desist therefrom, and fromlike or related conduct, and that it take certain affirma-tive action to effectuate the policies of the Act, as pro-vided below.the special project required.Accordingly,we do not adopt the Trial Ex-aminer's findings in this regardWe find that Pelka was discriminatorilyterminated,together with Rosin and Parks, on June 8, 1970,when theSummit operation was closed As for Schaunaman,the record shows that hisemployment with Summit was terminated on June 5, 1970'In agreement with his colleagues,Member Fanningbelieves that Re-spondent's closedown of its Summit operations is to be treated as a "partialclosing" of its business In these circumstances,he dissents from their refusalto find that Respondent violated Sec 8(a)(5) of the Act by failing to affordthe Union an opportunity to bargain about Respondent's decision to discon-tinue those operationsThe authoritycited by the Trial Examiner for findingsuch a violation is clearly contrary to my colleagues'decision herein SeeRoyal Plating and PolishingCo, Inc.,148 NLRB 545,and 152 NLRB 619,Ozark Trailers,Incorporated, et al,161 NLRB561,Drapery Manufactur-ing Co.,Inc.,170 NLRB 1706 For the reasons stated by the Trial Examiner,Member Fanning finds those decisions to be controlling on the issue beforeus herein.'NL.R Bv Adams Dairy,Inc,350 F 2d 108 (C A8),NLRB vRoyal Plating and Polishing Co,350 F 2d 191(C A 3), NL.R.B vThomp-son TransportCo,406 F 2d 698 (C A 10),NL R B v Drapery Manufac-turing Co.,425 F 2d 1026(C A8)Cf NLR B v DarlingtonManufactur-ing Company,380 U S 263We have found specifically that Respondent violatedSection 8(a)(5) and (1) of the Act by: (1) its refusal tofurnish necessary and required information; (2) its fail-ure to sign a fully negotiated collective-bargaining con-tract; and (3) its refusal to discuss the effects on theaffected employees of its shutdown of the Summitmanufacturing operation with the Union. We furtherhave found that the Respondent violated Section8(a)(3) and (1) of the Act by terminating four em-ployees for discriminatory reasons; Schaunaman onJune 5, 1970, and Pelka, Rosin, and Parks on June 8,1970.In fashioninghis remedy the Trial Examiner con-cluded that the only effective remedy would be one thatrequired the Respondent to reopen the Summit opera-tion, to offer reinstatement to the employees who wereterminated, and to make them whole for any loss theymay have sustained by reason of Respondent's dis-crimination against them.While we are mindful infashioning our affirmative orders that the remedyshould "be adapted to the situation that calls for re-dress,"' with a view toward "restoring the situation asnearly as possible to that which would have obtainedbut for [the unfair labor practice],"6 and that the natureof the violation could probably best be remedied indirecting the Respondent to restore thestatus quo anteby reestablishing the discontinued operation, we are ofthe opinion that such reestablisment is not essential inthis case to the framing of a meaningful remedy. Asidefrom the fact that the TrialExaminerhas cited noprecedent justifying such a drastic remedy in a situa-tion where, as here, the Respondent has discontinueda major operation and its remaining operation is inde-pendent of and bears little relationship to the discon-tinued operation, we believe that practical considera-tions dictate against our ordering the Respondent toreestablish its Summit operation. In reaching this con-clusion, we have reviewed the nature of the Respond-ent's general business operations, considered the possi-bility that the discontinued operation may now beoutmoded, and noted that the Respondent had publiclyannounced that it is no longer in the manufacturingbusiness and that a major concern of the Union hasbeen an attempt to bargain only about the effect of theshutdown on the employees involved. We shall not,therefore, require reestablishment of the Summit oper-ation.Effectuation of the policies of the Act does require,however, that Respondent be required to establish apreferential hiring list of all employees in the appropri-ate unit at Summit following the system of seniority asprovided under the collective-bargainingcontract, and,if operations are ever resumed anywhere in the SouthPhelps DodgeCorp v NLRB,313 U S 177, 194Ozark Trailers,Incorporated,161 NLRB 561 SUMMIT TOOLING CO.481Bend, Indiana, area, where the Respondent is located,offer reinstatement to those employees and bargainwith the Union upon request.' Of course, if Respondentdecides to resume its Summit operation, it shall offer allthose in the appropriate unit reinstatement to theirformer or substantially equivalent positions there. Ourorder will so provide.It is essential, of course, that Respondent also berequired to bargain, upon request, about the effects ofthe closing on the Summit plant employees. Under thepresent circumstances, however, a bargaining order,alone, we are convinced, cannot serve as an adequateremedy for the unfair labor practices committed. TheAct requires more thanpro formabargaining, butproformabargaining is all that is likely to result unless theUnion can now bargain under conditions essentiallysimilar to those that would have been present had Re-spondent bargained at the time the Act required it todo so. If the Union must bargain devoid of all economicstrength, as it must necessarily do since the Respondenthas no need for services of the unit employees, wewould perpetuate the situation created by Respond-ent's deliberate concealment of relevant facts from theUnion which prevented the Union from bargainingmeaningfully. To assure such meaningful bargainingwe must, therefore, restore some measure of economicstrength to the Union.In order to recreate as nearly as possible the eco-nomic situation that would have prevailed if the Re-spondent had not refused to perform its bargainingobligations in the spring of 1970, and, in order to effec-tuate the policies of the Act in the labor dispute beforeus, it is our considered judgment that in order toremedy its 8(a)(3) and its 8(a)(5) violations Respondentshould be ordered to pay to Pelka, Rosin, Parks, andSchaunaman amounts at the rate of their normal wageswhen last in the Respondent's employ, including allbenefits they would have received under the collective-bargaining contract which the parties fully negotiatedfrom the date of their termination from employmentuntil the occurrence of the earliest of the followingconditions: (1) the date Respondent bargains to agree-ment with the Union on those subjects pertaining to theeffects of the closing on employees formerly employedat the Summit operation; (2) a bona fide impasse inbargaining; (3) the failure of the Union to request bar-gaining within 5 days of this Decision or to commencenegotiations within 5 days of the receipt of Respond-ent's notice of its desire to bargain with the Union; or(4) the subsequent failure of the Union to bargain ingood faith. Of course, if the Respondent decides toresume its Summit operation and offers to reinstate theabove employees to their same or substantially equiva-'McGregor Printing Corp,163 NLRB 938, 940,Drapery Manufactur-ing Co, Inc,170 NLRB 1706lent positions, its liability will cease as of that date.'Backpay shall be based on the earnings including fringebenefits which the terminated employees named abovewould normally have received during the applicableperiod less any net interim earnings and shall be com-puted on a quarterly basis in the manner set forth inF.W. Woolworth Company,90 NLRB 289;N.L.R.B.v.Seven- Up Bottling Company of Miami, Inc.,344 U.S.344; with interest thereon,IsisPlumbing & HeatingCo., 138 NLRB 716.'Additionally, we think it necessary in view of the factthe Summit operation is no longer in operation and theabove-named employees and other employees may bein different locations that the Respondent mail to eachof its employees employed on the date of termination,as well as post at its South Bend, Indiana, businesslocations, copies of the signed notice provided for be-low. 1,CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All employees employed by the Respondent in themanufacturing of tools, dies, special machinery, etc.,employed at its South Bend, Indiana facility exclusiveof all office, clerical employees, guards and supervisorsas defined in the Act, constitute an appropriate unit forthe purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4. The Union has been at all times material herein theexclusive representative of the employees in the afore-said appropriate unit for the purposes of collective bar-gaining within the meaning of Section 9(a) of the Act.5.By refusing to sign the collective-bargaining agree-ment prepared pursuant to the memorandum of agree-ment agreed on between the Respondent and the Un-ion, the Respondent has engaged in and is engaging inMember Fanningis of the opinion that the wage payment provisions ofthemajority's order does not remedy Respondent's unlawful refusal tobargain about the effects on employees of its decision to close down theSummit operations Under the order, only those employees who were dis-criminatorily discharged pnor to the decision to close down the operationsreceive such wage payments, other employees affected by the unlawfulrefusal to bargain receive nothing SeeRoyal Plating and Polishing Co,160NLRB 990 For this reason and because Respondent's decision to closedown the operations was not based on economic considerations, he sees nopractical considerations weighing against the Trial Examiner's recommen-dation that Respondent be ordered to reopen the Summit operations, andhe would adopt the Trial Examiner's recommendations with respect theretoSeeWinn-Dixie Stores, Inc,147 NLRB 788, 791, RoyalPlating andPolishing Co,160 NLRB 990, 996,Thompson Transport Co, Inc,165NLRB 746, 747,Thompson Transport Co, Inc,184 NLRB No5,Morrison'CafeteriasConsolidated, Inc,177 NLRB 591,Interstate Tool Co, 177NLRB 686,Transmarine Navigation Corporation,170 NLRB 389'°H W. Elson Bottling Company,155 NLRB 714, 716, enfd as modified379 F 2d 223 (CA 6) 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDan unfair labor practice within the meaning of Section8(a)(5) and(1) of the Act.6.By failing and refusing to provide the Union withinformation as to its contributions to the pension plan,the Respondent has engaged in an unfair labor practicewithin the meaning of Section 8(a)(5) and (1) of theAct.7.By terminating the employment of Erwin Pelka,Jack Parks, Gunther Rosin, and Merle Schaunaman,the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of theAct.8.By failing and refusing to bargain with the Unionconcerning the effects of the employees of the closingof Summit's operation, the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and(1) of the Act.9.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, SummitTooling Company and Ace Tool Engineering Co., Inc.,and Summit Tooling Company Division of Ace ToolEngineering Co., Inc.,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in District 103 of theInternational Association of Machinists and AerospaceWorkers, AFL-CIO, or in any other labor organizationof its employees,by terminating or in any other mannerdiscriminating against employees in regard to hire ortenure of employment or any term or condition of em-ployment.(b)Failing and refusing, if requested to do so byDistrict 103 of the International Association of Ma-chinistsand Aerospace Workers, AFL-CIO,to signthe collective-bargaining contract agreed on betweenthe Respondent and said Union.(c) Failing and refusing to bargain collectively withDistrict 103 of the International Association of Ma-chinists and Aerospace Workers, AFL-CIO, as theexclusive representative of all employees in the follow-ing appropriate unit:All employees employed by the Respondent in themanufacturing of tools, dies, special machinery,etc., employed at its South Bend, Indiana facilityexclusive of all office, clerical employees, guardsand supervisors as defined in the Act.concerning the effects of the discontinuance ofthe Summit Tooling Company plant operation onsuch employees.(d) Failing and refusing to provide the Union withinformation as to its contributions to the pension plan.(e) In any other manner interfering with,restraining,or coercing its employees in the exercise of their rightsto self-organization, to form, join, or assist any labororganization, to bargaining collectively through repre-sentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrainfrom any and all such activities, except to the extentthat such right is affected by the proviso to Section8(a)(3) of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Upon request, sign forthwith the collective-bar-gaining agreement between the Respondent and theabove-named Union.(b) Upon request, bargain collectively with the Un-ion concerning the effects of the discontinuance of itsSummit manufacturing operation on the employees inthe above-described unit.(c)Make Erwin Pelka, Jack Parks, Gunther Rosin,and Merle Schaunaman whole for any loss of pay orother benefits suffered by them in the manner set forthin the discussion in our Decision in paragraph num-bered 2 above.(d)Establish a preferential hiring list of all em-ployees in the appropriateunit, following the system ofseniority as provided under the collective-bargainingcontract, and, if operations at Summit are ever resumedanywhere in the South Bend, Indiana, area, offer rein-statement to those employees. If the Respondent, how-ever,decides to resume its Summit operation,it shalloffer all those in the appropriate unit reinstatement totheir former or to substantially equivalent positions.(e) Notify immediately the above-named individuals,if presently serving in the Armed Forces of the UnitedStates, of the right to full reinstatement, as providedabove, upon application after discharge from theArmed Forces, in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct.(f) Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpaydue and rights of employment under the terms of thisOrder.(g)Mail a copy of the attached notice marked "Ap-pendix"" to each employee in the appropriate unit who" In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"a Decision andOrder" the words "a Decree of the United States Court of Appeals Enforc-ing an Order" SUMMIT TOOLING CO.483was employed by the Respondent at its Summit opera-tion immediately prior to the discontinuance on June8, 1970. Copies of said notice, to be furnished by theRegional Director for Region 25, shall be signed byRespondent's duly authorized representative. There-after, a copy shall be mailed by the Respondent to eachof the above-described employees, and additional co-pies shall be posted by it and be maintained by it for 60consecutive days thereafter, in conspicuous places at itsplace of business, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(h)Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.It is hereby further ordered that the complaint be,and it hereby is, dismissed insofar as it alleges viola-tions not found herein.time offer reinstatement to those employees to theirformer or to substantially equivalent positions; and bar-gain collectively with the above-named labor organiza-tion upon request, without prejudice to the employees'seniority or other rights.WE WILL make Erwin Pelka, Jack Parks, GuntherRosin, and Merle Schaunaman whole for any loss ofearnings and loss of pension and insurance rights andbenefits each may have suffered by reason of our dis-crimination against them by reason of our terminationof their employment.All of our employees are free to become or remain, orrefrain from becoming or remaining, members of the above-named Union or any other labor organization, or to refrainfrom doing so.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has orderedus to mailthis notice and to post this notice at our main location.WE WILL NOT refuse to bargain collectively with Dis-trict 103 of the International Association of Machinistsand Aerospace Workers, AFL-CIO, about the effects ofour decision to close down the Summit Tooling Com-pany plant on the employees who were affected by suchtermination and reduce to writing any agreementreached as a result of such bargaining.WE WILL NOT fail or refuse, if requested to do so bythe above-named labor organization, to sign the collec-tive-bargaining contract agreed on between us and saidUnion.WE WILL NOT refuse or fail to provide the above-named Union with information as to our contributionsto the pension plan as required under our collective-bargaining agreement.WE WILL NOT discourage membership in the above-named labororganization,or in any other labor organi-zation of our employees, by discharging,terminating, orin any other manner discriminating against our em-ployees in regard to hire or tenure of employment or anyterm or condition of employment.WE WILL establish a preferential hiring list of all em-ployees employed by us in the manufacturing of tools,dies, special machinery, etc., at our SouthBend,Indianafacility exclusive of all office, clerical employees, guards,and supervisors as defined in the Act who were affectedby the discontinuance of the facility, following the sys-tem of seniority established under the collective-bargain-ing agreement with the above-named Union and cus-tomarily applied to the conduct of our business; and, ifthe Summit Tooling Company operation is resumed atSouth Bend or anywhere in the SouthBend area,at thatDatedBySUMMIT TOOLINGCOMPANY ANDACE TOOL ENGINEERINGCo., INC.,AND SUMMIT TOOLINGCOMPANY DIVISIONOF THE ACE TOOLENGINEERING CO.,INC.(Employer)(Representative)(Title)We will notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, as provided above, uponapplication after discharge from the Armed Forces, in ac-cordance with the Selective Service Act and the UniversalMilitary Training and Service Act.This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 614 ISTACenter, 150WestMarket Street, Indianapolis, Indiana46204, Telephone 317-633-8921.TRIAL EXAMINER'S DECISIONABRAHAM H MALLER, Trial Examiner On August 31,1970, the Regional Director for Region 25 of the NationalLabor Relations Board, herein called the Board, issued onbehalf of the General Counsel a complaint against SummitTooling Company and Ace Tool Engineering Co., Inc., andSummit Tooling Company Division of Ace Tool EngineeringCo., Inc., herein called the Respondent.'The complaint al-leged violations of Section 8(a)(1) and (5) of the NationalLabor Relations Act, as amended (29 U.S.C Sec. 151,etseq.),herein called the Act. Briefly, the complaint allegedthat at all times since 1956 and continuing to date, the Unionhas been the exclusive bargaining representative of the em-ployees in an appropriate unit; that the Respondent hasrefused to bargain collectively with the Union by refusing toexecute a contract embodying the terms agreed upon betweenLiteRespondent and the Union, and by unilaterally modifying'The complaintwas based upon an originalcharge filed by District 103of theInternationalAssociation of Machinists and Aerospace Workers,AFL-CIO,herein calledthe Union, on June 15, 1970, and an amendedcharge filedon August 27, 1970 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe agreed upon contract,by denyingthe Unioninformationnecessary to administer the contract and to bargaincollec-tively, by terminating a substantialportion ofits operationswithout communicating to the Union notice of its intentionto doso and without affordingthe Unionan opportunity tobargain on said termination of operations and the effectthereof on the employees,including the maintenance of em-ployee insurance and employees'pensions. In its duly filedanswer,the Respondent denied any violationsof the Act.Pursuant to notice,a hearing washeld beforeme at SouthBend,Indiana,on the following dates:November 17 through20 and December 15 through18, 1970.During the hearing,the complaint was amended to allege that the Respondentdiscriminatorily laid off and terminated certain employees inviolation of Section8(a)(3) of the Act.All partieswere represented at the hearing and wereafforded full opportunityto beheard,to introduce relevantevidence,to present oral argument,and to file briefs with me.Briefs were filed by counsel for the GeneralCounsel and bythe Respondent.Upon considerationof theentire record andthe briefs,and upon my observationof eachof the witnesses,Imake the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTAce Tool EngineeringCo., Inc.,hereincalled Ace,is in thebusiness of tool design,with a place of business at 2816 WestSample Street,South Bend,Indiana.Summit Tooling Com-pany,herein called Summit, is located in the same premisesand is a wholly owned subsidiaryof Ace andoperates as adivisionof Ace.For many years and until on or about June8, 1970,Summit was engaged in the manufacture of tool andtooling products.Unlike Summit,Ace does not manufactureany products.WalterMilovich is presidentof Ace, and heand members of his family own all of its stock.Respondent,during the 12 months immediately preceding the filing. of thecomplaint herein,which periodis representative of all timesmaterial herein,manufactured,sold, and shipped from itsSouth Bend,Indiana,facility finished products valued in ex-cess of $50,000 to points outside the State of Indiana.Accord-ingly,I find and conclude that Respondent is now,and hasbeen at all times material herein, a single employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act,and that it will effectuate the policies of the Boardto assert jurisdiction here.IITHE LABORORGANIZATION INVOLVEDDistrict 103 of theInternational Association of Machinistsand AerospaceWorkers, AFL-CIO,is now, and has been atall times material herein,a labor organization within themeaning of Section 2(5) of the Act.IIITHE ISSUES1.Whether theRespondent failed and refused to sign awritten agreement embodying the terms and conditionsagreed uponby theRespondent and the Union,in violationof Section 8(a)(5) and(1) of the Act.2.Whetherthe Respondent denied the Union informationnecessary to admisister the contract and to bargain collec-tively in violation of Section 8(a)(5) and(1) of the Act.3.Whetherthe Respondent terminated a substantial por-tion of its operation without communicatingto the Unionnotice of its intentionto do so,and without affording theUnion an opportunity to bargain regarding said terminationof operations and the effect thereof on the employees in theunit in violationof Section8(a)(5) and(1) of the Act.4.Whether the Respondentfailed andrefused tomeet andbargain withtheUnionconcerning terminations of em-ployeesand the effect of such terminations upon the em-ployees'insurance and pensions,inviolation of Section8(a)(5) and(1) of the Act.5.Whetherthe Respondent discriminatorily laid off andterminated employees in violation of Section 8(a)(3) and (1)of the Act.IV THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.Respondent's refusal to execute a collective-bargainingagreementSince about 1956, and continuing to date, the Union hasbeen the exclusive bargaining representative of RespondentSummit's employees in the following appropriate unit:All employees employed by the Respondent in themanufacturing of tools, dies, special machinery, etc.,employed at its South Bend,Indiana, facility exclusiveof all office clerical employees,guards and supervisors asdefined inthe Act.The Respondent and the Union have negotiated and executedconsecutive collective-bargaining agreements.The last suchagreement was executed in 1965 and was ineffect from April9, 1966,to September 1, 1969, and from year to year there-after, subject to notice of termination.The Union elected toterminate,and thereafter the parties bargained for, a newagreement.On September3, 1969,the Union and Summitexecuted a "Memorandum of Agreement"which providedfor the execution of a collective-bargaining agreement effec-tive to September 15, 1970.Except for the specific provisionsset forth herein,theMemorandum of Agreement providedthat in other respects the terms of the agreement of 1966would remain as they were in the previous contract. TheMemorandum of Agreement also provided: "This will serveas a letter of understanding between the Company and theUnion as to the collective-bargaining agreement, effectiveSeptember 1, 1969 until the formal contract can be completedand signed." Business Representative Robert J.Downey toldWalter E.Milovich,president of the Respondent,that hewould prepare a formal agreement and would send it to Presi-dent Milovich for checking and signing.On January 8, 1970,Business Representative Downey brought a written collec-tive-bargaining agreement to President Milovich for signing.According to Downey's credited testimony,PresidentMilo-vich glanced at the agreement and told Downey that therewere mistakes in the final draft Downey asked Milovich whatthe mistakes were, but Milovich did not point out any. Milo-vich told Downey that the Union had taken unfair advantageof him and that he had signed the Memorandum of Agree-ment only because he had a lot of work in the shop in Septem-ber that he had to get out and that he could not stand a strikeat that time. Subsequently, on January 13, 1970, Downeyasked Milovich to furnish him in writing with a list of mis-takes that he believed were in the final draft of the collective-bargaining agreement and told him that he would reviewthese mistakes with the shop committee, and, if necessary,would correct them. On February 4, andagainon March 6,1970,Downey wrote to Milovich asking for a list of thealleged mistakes in the collective-bargaining agreement. Nosuch list was ever furnished by the Respondent, nor did theRespondent ever sign the collective-bargaining agreement SUMMIT TOOLING CO.4852 The pension and insurance plansIn 1965 Summit contracted with Lincoln National LifeInsurance Company, hereafter referred to as Lincoln Life, fora noncontributory pension plan on behalf of the employees ofSummit (Group Annuity Contract No. GA-256). Approxi-mately a year later, a new pension plan was negotiated, towhich the employees of Summit also contributed (GroupAnnuity Contract No. GA-275). The employer was to con-tribute at the rate of 6 cents per hour worked on and afterSeptember 3, 1969, pursuant to the Memorandum of Agree-ment Prior thereto, the employees had contributed at therate of $2 per week from October 1, 1966, through September30, 1967, and $5 per week from and after October 1, 1967.The Memorandum of Agreement, effective September 1,1969, provided that Respondent Summit submit monthlypension plan contributions to Lincoln Life and that the uniontrustee receive a copy of this monthly report of the amountpaid to Lincoln Life. Employee Jack Parks was elected by theunit employees as union trustee on or about October 3, 1969.So far as is relevant here, the pension agreement providedfor a pension to an employee who retired at or after age 65,with 5 or more years participation in the plan. The retirementbenefits were to be accomplished by the purchase by LincolnLife of an annuity, using funds contributed both by the em-ployer and by the employee. Also, an employee's right to apension became "vested" upon his participation in the planfor 10 years, that is to say, that his retirement benefits wouldbe accomplished by using both employer and employee con-tributions, regardless whether he was thereafter teminated.On the contrary, if an employee was terminated before hisretirement right became "vested," i.e., before he had par-ticipated in the plan for 10 years, the employee received fromLincoln Life only the return of all his contributions plusinterest thereon. The plan further provided that if the em-ployer discontinued the pension plan, the employees whoparticipated in the plan would be entitled to an annuity pur-chased from both the employer's and employees' contribu-tions.In addition to the pension plan, Summit had an insuranceprogram for its employees in the bargaining unit: GroupDisability Insurance Policy No. GD-2879 and Group LifeInsurance Policy No. GL-2879, both of which were withLincoln Life.3.The alleged refusal to provide informationBeginningabout October 3, 1969, Union Trustee Parkswent to see Samuel M. Sharp, manager of Lincoln Life'sbranch at South Bend, Indiana, and asked Sharp if Summithad submitted the contributions to the pension plan. Sharpreplied that he did not have the information but would get it.Subsequently, over a period of approximately 2 months,Parks called Sharp on the telephone several times and visitedhis office two or three times in an attempt to obtain thisinformation. Sharp gave Parks several excuses at varioustimes for not furnishing the information; he did not have it,or it had not come in, or it had been mislaid, or it had beensent to Summit. Parks then asked Union RepresentativeDowney to secure this information from Sharp, since Dow-ney had had dealings with Sharp before. On December 20,1969, Downey wrote Sharp requesting this information. OnJanuary 7, 1970, Sharp answered Downey's letter and statedthat this information should be obtained directly from Sum-mit. Sharp admitted that Respondent's President Milovichhad as early as January 1970, and again in April 1970, di-rected Sharp not to give this information to the Union. As aresult, Sharp never did furnish this information to the Union.On December 12, 1969,BusinessRepresentative Downeywrote to President Milovich stating that the Respondent hadfailed to remit payments to the pension plan and calling hisattention to the Memorandum of Agreement which providedthat "all pension contributions to be paid to Insurance Co.monthly. Union Trustee to receive copy of amount remitted."The letter further stated that if these payments are not up todate by January 8, 1970, the Union would consider it a breachof the contract, etc. On January 8, 1970, Downey met withMilovich. One of the matters discussed was the employercontributions to the pension plan. According to Downey,when he asked Milovich about the contributions, Milovichwent into a temper tantrum concerning the cost of living andnever answered Downey's question. On May 7, 1970, Dow-ney again wrote to President Milovich referring to his letterof December 12, 1969, and stating that the union trustee hadnot received the monthly report. The letter called upon Milo-vich to comply with the contract by furnishing Union TrusteeParks complete reports up to date. Thereafter, in May, Presi-dent Milovich approached Parks and asked him if he hadreceived the information of the employer's contribution.Parks replied that he had not received anything. Milovichthen said: "Well, Dick [Kazmierzak] was supposed to giveyou that information." They then approached Kazmierzak,Respondent's bookkeeper, and Milovich asked Kazmierzakwhether he had given Parks a list of the company contribu-tions.Kazmierzak replied in the negative. Thereupon, Milo-vich instructed Kazmierzak to give the information to Parks,and Kazmierzak did so.The complaintalso allegesthat the Respondent refused onor about July 15, 1970, to furnish the Union copies of thehealth, welfare, insurance, and pension policies, plans, andagreements provided for in the contract. The record showsthat prior to the 1969 negotiations Parks had a copy of thepension planand BusinessRepresentative Downey receivedfrom the Respondent on August 8, 1969, a copy of the lifeinsurance plan.' There were three amendments to the pensionplan which the Union did not have in its possession, and thesewere furnished to Parks on July 27, 1970.4.Respondent's attempt to include President Milovich andhis wife in the pension planOn July 1, 1970, Respondent sent a memorandum to Lin-coln Life in which it stated,inter aha:"Walter E. Milovichand Mildred K. Milovich are contributors and trustees of theSummit Retirement plan." Again, on September 22, 1970,Respondent sent Lincoln Life a list of employees who wereentitled either to a return of their individual contributions orto an annuity based upon company and individual contribu-tions. On this list, Respondent appended a notation that Wal-ter E. Milovich and Mrs. Mildred K Milovich were "eligiblefor company funds." These attempts to include the Milo-viches in the pension plan, however, were futile. Francis C.Thissen, manager of pension administration for Lincoln Life,testified that the aforesaid representations by Summit wereincorrect and that, since neither Milovich nor his wife hadfiled an application under the pension plan, neither was in theprogram and neither would get any benefits under the plan.IBusinessRepresentative Downey denied that he received a copy of thelife insuranceplan onAugust 8, 1969, and stated that the receipt which hesigned referring to the life insurance policy was in error He testified thatthe receipt should have been for a copy of the pension plan I do not credithis testimony in this regard 486DECISIONSOF NATIONALLABOR RELATIONS BOARD5.Terminations of employeesa.ParksSince 1963, Jack Parks had been a tool and die makeremployed by Respondent Summit. He was a member of theUnion and its job steward during 1969 and 1970. In additionhe was the union trustee of the pension fund from October3, 1969. On or about June 4, 1970, Parks finished a job forBendix Corporation and pushed it to the shipping departmentof the shop. At that time President Milovich said to Parks,"I'm going tohave to lay you off. I don't have any other workfor you ... If something comes in, I'll call you." Parks thenleft but returned to the shop on June 8, 1970, to get his tools.President Milovich admittedly did not tell Parks that he wasterminated, nor did he ever send Parks a notice of termina-tion.'When Parks picked up his tools, President Milovichsaid,"Good.I am goingto call the rest of the fellows andhave them pick up their tools because I am closing the busi-ness."Parks then asked President Milovich if he was goingto accept the total premiums from the employees so theycouldcontinuetheir groupinsurancepolicy. Parks pointedout that the premiums would have to be sent through Summitbecause it was a group policy, and that the laid-off employeescould not send it to Lincoln Life directly because Sharp hadtold him that they would not accept individual premiums andthat they would have to be sent in by Summit for the laid-offmen. Milovich replied that he did not feel he had any obliga-tion to the laid-off men and that he would not honor thosepremiums for the group insurance plan. He pointed to thedarkened shop and told Parks, "You, Pelka, Bob Downeyand the union are the cause of all these idle machines and, ofcourse not having any work. I told Merle Schaunaman thatyou was the cause of this condition in the shop."'b.PelkaSince1967, Erwin Pelka was employed as a toolmaker byRespondentSummit.Pelka had been job steward prior toParks' tenure. On May 15, 1970, President Milovich came upto where Pelka was working and told him that he would layoff Pelka at the end of the shift. Pelka inquired if anyone elsewas going to be laid off, and Milovich replied in the negative.Pelka protested that under the collective-bargaining agree-ment,a person with less seniority had to be laid off first, andthat he would file a grievance. Milovich replied, "Okay, inthis case Hunsberger's got to go." However, Hunsberger wasnot laid off. Later, Milovich asked Pelka to complete someunfinished work, and Pelka worked until May 19, 1970, whenhe finished this job. Milovich then sent him home. WhenMilovich laid off Pelka, he admittedly told him that he wouldcall him when he got more work. Pelka returned to the planton May 29, 1970, and picked up his tools. On this occasion,President Milovich pointed to the dark shop and said, "Youjust look at it, that's all yours, Parks' and Downey's doing.The Unionis fixing meup to go out of business."5 PresidentMilovich admitted that in none of the foregoing conversa-tions did he tell Pelka that he had been terminated, nor didhe ever send Pelka a notice of termination. It should also benoted that Pelka received holiday pay for Memorial Day towhich he was entitled if he were on layoff status at the timeParks found out about his termination in July, when Lincoln Life re-jected his claim for reimbursement of medical expenses for his daughter'stonsillectomy, citing the fact that Respondent had notified the insurancecompany that Parks had been terminated on June 8, and that his insurancecoveragewas thereby terminatedThe credited testimony of Parks I do not credit Milovich's denialThe credited testimony of Pelka President Milovich admittedtellingPelka that he was "one of the men who closed" the shopand which he would not have received had he been ter-minated prior thereto.c.RosinSince 19V Gunther Rosin had been employed by Re-spondentSummit asa tool machinist. He was a member ofthe Union and in 1969 and 1970 had served as shop commit-teeman. On May 25, 1970, President Milovich laid off Rosinbecause of lack of work. However, Milovich cautioned him,"Don't quit. You are the best grinder in town and I want youback. Look, any kind of job you get your hand on." He addedthat it was all the Union's, Pelka's, and Parks' fault that therewere no jobs in the shop.' On June 8, 1970, President Milo-vich telephoned Rosin and said, "I am goingout of business."A few days later Rosin took his tools out of the shop. Abouta week later, Rosin came to the shop and attempted to payhis insurance to President Milovich. Milovich refused to ac-cept the payment. He told Rosin, "No insurance. I'm not inthe insurance business and we are out of business." Rosinthen learned from Parks that the amount of the insurancepremium was approximately $28. About a week later, Rosinattempted to pay that amount to Richard Kazmierzak, Sum-mit's office manager. Kazmierzak refused to accept themoney and told Rosin that he could not take it on orders fromPresident Milovich. As in the case of Parks and Pelka, Milo-vich admittedly never told Rosin that he was terminated, nordid he send Rosin a notice of termination.It is also significantthat thereafter Rosin received a check for his vacation pay asa laid-off employee under the contract.d.SchaunamanMerle Schaunaman worked for Respondent Summit as atool and die maker since 1956. He was a member of theUnion. On or about May 13, 1970, Schaunaman went to theoffice and asked President Milovich for a 90-day leave ofabsence.Milovich asked Schaunaman if he could finish theproject he was working on before he left. Schaunaman repliedin the negative and suggested that Rapela and Hunsbergercould complete the project, as they had the requisite skills.President Milovich later came back to Schaunaman and toldhim that Rapela and Hunsberger would take over the job andthat Schaunaman could have his leave of absence beginningMay 15.' President Milovich later told Parks, Pelka, andRosin that he had given Schaunaman a leave of absence. Thenext day Schaunaman again spoke to President Milovich andpointed out to him that, since Schaunaman's wife was to starther vacation the day that his 90-day leave of absence was up,he would like to have his 2 weeks' vacation at the end of the90-day leave of absence. President Milovich agreed. Milovichalso told him to put his request in writing. Schaunaman didso on May 15, 1970, and delivered it personally to Milovich.Milovich told him to put it on his desk, and Schaunaman didso. By letter dated May 16, 1970, but not sent until June 5,1970,Milovich informed Schaunaman that his request forleave had been denied and that his employment with Summitwas terminated.On June 8, 1970, Schaunaman went to the shop and talkedwith President Milovich. Milovich said, "I suppose you arehere to talk about that letter." Schaunaman replied, "Yes. Iam. I'm just a little bit surprised to get it." President MilovichThe credited testimony of RosinMilovich denied that he had laid offRosin He testified that Rosin left the plant because he had no work and thathe,Milovich, asked Rosin not to quit because Respondent would have workcoming in I do not credit Milovich's version'Milovich denied that he had granted Schaunaman's request for a leaveof absence I do not credit his testimony SUMMIT TOOLING CO.487told Schaunaman, "Well, Summit has closed its doors. Theyare going out of business forever. They will no longer be inoperation at molding tools and dies." At the time Rapela andHunsberger were working on mold dies. On June 10, 1970,Schaunaman wrote Respondent Summit,stating he was filinga grievance to be reinstated as having been on leave of ab-sence.On June 15, 1970, Schaunaman came to the shop again andspoke to Milovich who told him, "I will tell you, Jack Parks,or anybody else that it's the union's fault I haven't got anywork. They forced me into too many things."On August 24, 1970, Schaunaman wrote Respondent Sum-mit stating that his leave of absence and vacation wouldexpire on August 31, 1970, and requested Summit to advisehim whether he should report for work on that date or go onGunther Rosin2/6/56Jack Parks12/23/63Merle Schaunaman10/22/565/26/70Quit -- Pulled YestoolsIndividualcontributiondue6/4/70Pulledtools --quitIndividualcontributiondue5/15/70Leave ofYesabsencedeniedIndividualcontributiondueErwin Pelka7/14/675/19/70QuitYesIndividualcontributiondueAs to seven other employees, however, Respondent ap-pended the notation that they had either been transferred toAce or had been laid off and were entitled to both Companyand individual contributions. Lincoln Life acted upon thisadvice.Also, as previously noted, the termination of Parks had theeffect of denying him coverage under the group disabilityinsurance plan for a tonsillectomy performed on his daugh-ter.7Theclosing of Summit's operationsSummit closed down its operations on June 8,1970. Sev-eral employees,including Rapela and Hunsberger who werelayoff.On August 31, 1970, Schaunaman again talked toPresidentMilovich and asked about going back to work.Milovich told him that Summit was out of business.6.The effect of the terminationThe termination of Parks, Pelka, Rosin, and Schaunamanbefore their interest in the pension plan had become "vested"had the effect of entitling them only to a return of theircontributions to the plan, plus interest, and denied them anyparticipation in the Company's contributions. To insure this,the Respondent on September 22, 1970, sent to Lincoln Lifea list of its employees with a notation as to what each wasentitled from the pension plan. With regard to the four namedemployees, the Respondent wrote:Hiring DateTerminationCommentsUnionworking on a fishing bobber, a project in which PresidentMilovich was personally interested, were transferred to thepayroll of Ace. No notice was given to the Union of Respond-ent's intention to close Summit's operation.Business Repre-sentative Downey was informed about the closing in the be-ginning of June by members of the unit. On or about June 4,1970, Downey telephoned Milovich, attempting to set up ameeting with regard to Pelka's grievance, and told him thatthere would be a lot of things to de discussed if it were truethat he was closing the plant. President Milovich told Dow-ney that Pelka did not have a grievance, so that he did nothave to meet on that. He indicated that the first time he wouldbe available for a meeting would be sometime after July 1. OnJune 5, 1970, Downey wrote to Milovich, referring to the 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDlatter's refusal to set any date for a meeting sooner than July1.Downey pointed out that"The first reason for requestingthis meeting as I told you was in regard to laid-off employeesbeing able to continue their group insurance coverage."On or about July 14,1970, approximately a month after thecharge was filed, Downey met with Guy H. McMichael, at-torney for the Respondent,at the latter'soffice.AttorneyMcMichael told Downey that Parks and Schaunaman hadbeen terminated,and Downey said that the Union wouldarbitrate the discharges as well as Pelka's improper layoff.They also discussed Parks'claim for reimbursement for hischild's tonsillectomy.On or aboutJuly 30,Downey made anoffer to settle the matter by putting Parks on layoff and seeingto it that his insurance claim was paid,and that the otheremployees would also be put on layoff status. Downey left awntten offer withAttorneyMcMichael who said that hewould get President Milovich to his office and have him signthe settlement agreement.A few hours later that day, Dow-ney telephonedAttorneyMcMichael who told him thatPresident Milovich wanted to study the matter further andthat he would have an answer the next morning.The follow-ing day,Downey again telephonedAttorneyMcMichael whotold him that President Milovich would not sign the proposedsettlement but wanted to study it over the weekend,Downeyreplied;"Don't bother,"and filed an amended charge.'B Concluding Findings1.As toRespondent's refusal to sign thecollective-bargaining agreementBy its terms, the Memorandum of Agreement providedthat it would serve as"a letter of understanding...until theformal contract can be completed and signed."There is nodispute that the Respondent has failed and refused to sign thecollective-bargaining agreement tenderedby the Union. TheRespondent seeks to justify its refusal to sign the collective-bargaining agreement by pointing to Business RepresentativeDowney's delay in presenting the collective-bargaining agree-ment for signature and to his statement to members of thebargaining unit that the Memorandum of Agreement wasperfectlylegal and effective.Patently,this is no defense. Sec-tion 8(d) of the Actexplicitly requires"the execution of awritten contract incorporating any agreement reached if re-quested by either party... "When the collective-bargainingagreement was presented to him,Milovich merely glanced atit and told Downey that there were mistakes in the final draftAlthough Downey asked Milovich what the mistakes were,Milovich did not point out any. Nor did he ever point out anymistakes,although on three different occasions thereafterDowney asked Milovich to point out the alleged mistakes inthe collective-bargaining agreement.The conclusion is ines-capable that eitherMilovich had a change of heart aftersigning the Memorandum of Agreement or, as he told Dow-ney when the agreement was presented to him for his signa-ture,he had signed the Memorandum of Agreement merelyto avoid a strike at that time.In either event,itmust beconcluded that the Respondent,by failing to sign the collec-tive-bargaining agreement violated Section 8(a)(5) of the Act.Heinz Co.v.N.L.R.B.,311U.S.514, 526;Tex-TanWel-hausen Co.,etc. v.N.L.R.B.,419 F.2d 1265 (C.A.5).2.As to Respondent's refusal to provide informationLaying aside the Union's attempts to obtain from LincolnLife information as to Respondent's contributions to the pen-sion plan, it is clear that the Union demanded this informa-tion directly from Respondent as early as December 12, 1969,and repeated this demand on January 8, 1970. Only after athird demand in May did Respondent provide this informa-tion.Respondent's refusal to furnish this information wasdeliberate.Witness: President Milovich's directions to Lin-coln Life's representative not to supply the information to theUnion. The obvious reason for Respondent's actions was thefact that it had violated the Memorandum of Agreement byfailing to make any contributions to the plan since thesigningof the Memorandum of Agreement, not doing so until Febru-ary 20, 1970, some 6 months later. That the Union wasentitled to this information cannot be denied. Aside from thefact that the Memorandum of Agreement required the Re-spondent to furnish this information monthly to the UnionTrustee, such information was necessary in order to enabletheUnion to determine whether the interests of the unitmembers in the pension fund were being adequately protectedand whether it might be necessary to bargain for a change ina subsequent agreement. Accordingly, I find and concludethat by refusing to furnish the Union with this information,the Respondent violated Section 8(a)(5) and (1) of the Act.As to the allegations in the complaint that the Respondentrefused to furnish the Union with copies of the health, wel-fare, insurance, and pension policies, the record reveals thatParks had a copy of the pension plan prior to the 1969 con-tract negotiations. There were three amendments to the plan,one of which was made on October 1, 1967, another Septem-ber 1, 1969, and a third on October 1, 1969 These werefurnished to Parks on July 27, 1970. The amendments do notappear to be of major significance. With regard to the lifeinsurance plan, it appears that Business Representative Dow-ney gave Respondent a receipt for a copy of that policy onAugust 8, 1969. The record does not reveal that the Unionrequested a copy of the disability insurance plan. Accord-ingly, I find and conclude that the Respondent did not refuseto furnish copies of the various policies to the Union.3.As to the layoffs and terminationsThe General Counsel contends that Pelka's layoff was dis-criminatory in that Hunsberger, a nonunion employee, andRapela were retained, although Pelka, as a shop committee-man, had superseniority under the collective-bargainingagreement (adopted by the Memorandum of Agreement).'While Respondent's failure to accord Pelka supersenioritymay have been a breach of the contract, it is not in and ofitself a violation of the Act. However, under the facts of thiscase, I am compelled to find that Pelka's layoff was motivatedby Respondent's union animus and Pelka's union activity.This is evidenced by Milovich's statements made a few weekslater to Pelka, Parks, Rosin, and Schaunaman, blaming theUnion and Pelka for Milovich's decision to close the plant.Also, Hunsberger, a nonunion employee, was retained whilePelka was laidoff. Respondent sought to justify Pelka's layoffby pointing out that Hunsberger was working with Rapela ona special project that required a moldmaker's skill and thatPelka was not experienced as a moldmaker. In rebuttal, Pelkatestified that he had told Milovich of his moldmaking experi-ence prior to going to work for the Respondent, and at thehearing he exhibited products made from molds built by himat a former employer. In sum, there is substantial evidenceThe foregoing is based upon Downey's credited testimony AttorneyMcMichael did not testifyThe General Counsel does not contend that the layoffs of Parks andRosin were discriminatory SUMMIT TOOLING CO.489that Pelka was experienced in moidmaking, and I do notcreditMilovich's testimony as to Pelka's lack of experienceas a moldmaker. I therefore find and conclude that Pelka wasdiscriminatorily laid off in violation of Section 8(a)(3) and (1)of the Act 10As previously noted, Schaunaman was terminated on May15, 1970, but was not notified of the termination until afterJune 5, 1970, when Respondent sent him a letter denying hisrequest for a leave of absence. According to Respondent'sletter to Lincoln Life, Pelka was terminated on May 19,Rosin on May 26, and Parks on June 4, 1970. None was evernotified that he had been terminated. These terminations hadthe effect of depriving the men of their participation in com-pany contributions to the pension fund and of coverage underthe other insurance policies, which they would have retainedhad they been kept on layoff status. I find that these termina-tions were effectuated to penalize the men by depriving themof the aforesaid benefits and were based on their union mem-bership and activites. All four were union members, and threewere union leaders in the unit. As noted, two were personallyblamed, along with the Union, by Milovich for his decisionto close the plant. Even when the men, unaware of the factthat they had been terminated, sought to keep their insurancein force by making the required payments, Respondent pre-vented them from doing so by refusing to accept their ten-dered payments. Respondent attempted to justify these termi-nations by pointing to the fact that, sometime after theirlayoffs, the men came to the shop and removed their tools andMilovich interpreted their actions as quitting. The attemptedjustification must be rejected. As the men had been laid off,itwas only natural that, instead of remaining idle for anindefinite period, they would seek interim employment, andin order to do so they would need their tools. Indeed, it wouldbe unreasonable to expect them to do otherwise. I thereforeconclude that Respondent's termination of Parks, Pelka,Rosin, and Schaunaman violated Section 8(a)(3) and (1) ofthe Act4.As to thetermination of Summit's operationsRespondent terminated Summit's operations and closedthe shop on June 8, 1970, without notice to the Union andwithout giving the Union an opportunity to bargain about theclosing.As Summit was a division of Ace and both con-stituted a single employer, the closing of Summit must beconsidered a partial closing of Respondent's business. See,e.g.,Ozark Trailers,Incorporated,et al.,161NLRB 561;DraperyManufacturing Co., Inc., et al.,170 NLRBNo. 199.It is settled Board law that bypassing the statutory bargainingrepresentative of the employees and failing to bargain overthe decision to close permanently a partial operation consti-tutes a violation of Section 8(a)(5) of theAct.Ozark Trailers,Incorporated, et al., supra;Royal Plating and Polishing Co.,Inc.,148 NLRB 545, 546,Supplemental Decision 152 NLRB619, reversed and remanded 350 F.2d 191(C.A. 3), SecondSuplemental Decision 160 NLRB 990;ThompsonTransportCompany, Inc,165NLRB746, remanded 406 F.2d 698(C.A. 10), Supplemental Decision 184 NLRBNo. 5;DraperyManufacturing Co., Inc., supra,modified 425F.2d 1026(C.A 8) 1110The foregoing finding is not affected by the fact that Pelka filed agrievance because he was not accorded supersemority The grievancerelated solely to his claimed rights to supersentority under the contract Itdoes not affect the Board's jurisdiction to determine whether, irrespectiveof the claimed supersenrority, the layoff was also an unfair labor practice' 1InOzark Trailers,the Board noted its respectful disagreement with theCourts of Appeal for the Third and Eighth Circuits and adhered to itsposition that a failure to bargain with the union in such circumstances is aThere is no evidence in the instant case that the closing ofSummit's operations was due to economic reasons, nor doesthe Respondent claim that it was. Thus, Respondent states inits brief: "Although during the first week of June 1970, theonly work being performed in the shop was that upon thespecial project of the owner, the Company had been biddingupon jobs and had every intention of continuing in business."And Sharp, Lincoln Life's representative, testified that earlyin June Milovich told him that he had to turn away a job ofsome $30,000 because he had no employees In its brief,Respondent states the reason for closing Summit as follows:"In this case the decision and the closing was simultaneousand precipitated by the simple economic fact that a continua-tion of a business is impossible without the presence of em-ployees to perform the work."12 This is, indeed, a curiousargument. In effect, Respondent is saying that he laid off hisemployees, then terminated them, and then turned away busi-ness and closed the plant because he no longer had any em-ployees. As the terminations of the employees was violativeof the Act, Respondent is using his violations to justify theclosing of the plant without notice to the Union. PresidentMilovich's statements and his entire course of conduct com-pel a finding that his decision to close Summit was motivatedby his animus against the Union and his union employees. Ifind and conclude that the Respondent violated Section8(a)(5) and (1) of the Act by closing a part of its operationswithout notice to the Union and without giving the Union anopportunity to bargain concerning the closing.Wholly apart from the foregoing, it is clear that the Re-spondent failed and refused to bargain with the Union aboutthe effects on the employees of the closing of Summit. Thus,when Milovich told Parks that he was closing Summit andParks asked about continuation of the insurance, Milovichtold him that he had no obligation to the laid-off people and"would not meet with the Union on this matter because therewas no people left." Only after the charge was filed did Re-spondent go through the motions of bargaining with the Un-ion concerning the effects of the closing. As noted above,Business Representative Downey met with Attorney McMi-chael, representing the Respondent, on July 14, 1970, approx-imately a month after the charge was filed. They worked outan agreement to put the terminated employees on layoffstatus and to see to it that Parks' claim for his daughter'stonsillectomy was paid. But, although Downey drafted theagreement and presented it to Attorney McMichael, Milo-vich refused to sign it. Twice he asked for more time to studythe matter. This was not good-faith bargaining. Accordingly,Ifind and conclude that the Respondent failed and refusedto bargain with the Union concerning the effect of the closingupon the employees, in violation of Section 8(a)(5) and (1) ofthe Act.violation of Section 8(a)(5) of the Act The Board also adhered to its positioninDrapery Manufacturing Co., supra,and in the enforcement proceedingin the Eighth Circuit unsuccessfully urged the adoption of its position Itshould be noted, additionally, that in modifying the Board's Decision inDrapery,the Eighth Circuit relied heavily upon the fact that the closing wasdue to economiclosses andthe machinery was dismantled and removedfrom the premises after the closing As is discussed in the text, these circum-stances are not present in the instant case11Contrary to Respondent's statement that it had no employees, therecord shows that Hunsbergerand Rapelastill remained in Respondent'semploy and were transferred to Ace's payroll when Summit was closed 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of theRespondentset forth in section IV,above, occurringin connectionwith the operations of theRespondentset forth in section I, above,have a close, inti-mate,and substantial relation totrade, traffic, and commerceamongthe severalStates andtend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.VI THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(3), (5), and(1) of the Act, I shall recommend that it cease and desisttherefrom and that it take certain affirmative action designedto effectuate the policies of the Act.Having found that the Respondent has failed and refusedto sign the collective-bargaining agreement agreed upon be-tween it and the Union, I shall recommend that the Respond-ent be ordered to do so forthwith.In this connection, I amof course aware of the fact that Respondent had ceased itsSummit operation. However, certain employees' rights mayhave arisen from the collective-bargaining agreement, and theUnion may desire to enforce such rights against the Respond-ent.With regard to the remedy to be applied to Respondent'sfailure to bargain with the Union about its decision to closeSummit, as well as with regard to its failure to bargain withthe Union concerning the effects upon the employees of theclosing of Summit, the Board in the past has recognized thata bargaining order,alone,would not serve as an adequateremedy for the unfair labor practices committed, because theUnion would not be bargaining with the same strength whichithad when the plant was open. Thus, in its Second Supple-mental DecisioninRoyal Plating and Polishing Co., Inc.,160NLRB 990, after a remand from the Court of Appeals for theThird Circuit, the Board in fashioning a remedy said:It is essential, of course, that Respondent be required tobargain, upon request, about the effects of the closing onthe Bleeker Street plant employees. Under the presentcircumstances, however, a bargaining order, alone, can-not serve as an adequate remedy for the unfair laborpractices committed. The Act requires more thanproformabargaining, butproformabargaining is all that islikely to result unless the Union can now bargain underconditions essentially similar to those that would haveobtained, had Respondent bargained at the time the Actrequired it to do so. If the Union must bargain devoidof all economic strength, we would perpetuate the situa-tion created by Respondent's deliberate concealment ofrelevant facts from the Union which prevented the Un-ion from meaningful bargaining. We cannot assure suchmeaningful bargaining without first restoring somemeasureof economic strength to the Union, since theRespondent should have bargained when it was still inneed of its employees' services.(Idat pp. 997-998)Similarly, inThompson Transport Company, Inc.,Supple-mental Decision, 184 NLRB No. 5, the Board recognizedthat "further bargaining, in the sense contemplated by theAct, would only be effective on the present facts if we wereto direct Respondent to restore its Phillipsburg terminal,reinstate the employees, and then bargain over the effects ofthe decision to close." See, also,Winn-Dixie Stores, Inc., 147NLRB 788, 791, modified 361 F.2d 512 (C.A. 5), cert. denied385 U.S. 935;Ozark Trailers, Inc.,161NLRB 561, 571.In the foregoing cases, however, the Board did not requirethe companies to reestablish the discontinued operation, be-cause of special circumstances: First, in each of the cases theclosing of the partial operation, unlike the instant case, wasdue solely to economic considerations." Second, inRoyalPlating, supra,the partial closing involved in the case wasfollowed by a complete cessation of operations by the Com-pany. InWinn-Dixie, supra,the Board pointed out:The nature of the violation would justifyus in directingthe Respondent to restore thestatus quo ante byreestab-lishing the discontinued operation. However, we believethat our remedy should also be tempered by practicalconsiderations.Reviewing the nature of the Respond-ent's general business operations, the likelihood that theaffected employees are suitable for employment else-where in the Respondent's organization and the possibil-ity that the discontinued operation may now be out-moded, we are of the opinion that such reestablishmentis not essential in this case to the molding of a meaning-ful remedy suited to the practical needs of the situationbefore us.We shall thereforenot imposeany such re-quirement.(Id.at p. 791)Similarly, inThompson Transport Co.(original decision),165 NLRB 746, 747, the Board pointed out that "practicalconsiderations ... dictate against restoration of the Phillips-burg terminal as being impractical ... since the terminal hasbeen closed for a considerable period of time and the trucksand other equipment have been shipped some distanceaway."Again, inOzark Trailers, supra,the Board noted:The nature of the violations would justify directing theRespondents to restore the situation existing prior to theclosedown of the Ozark operation by reestablishing thediscontinued operation. But this appears impractical asthe plant has been shut down for a considerable periodof time and the machinery has been shipped some dis-tance away. (161 NLRB at p. 571)The remedies devised in those cases were, therefore, anecessary equitable attempt to accommodate the harm doneto the employees with the economic necessity and situationof the employer.These considerations are inapplicable to the instant case.As noted above, the Respondent closed Summit's operationnot because of economic necessity but because of animusagainst the Union and the union employees. It does not ap-pear from the record that the premises which Summit rentedfrom Respondent's president have been rented to any otherconcern. Nor does it appear that the equipment of Summithas been moved out of the premises. In short, there is nothingto prevent the Respondent from reentering the tool and diebusiness,voluntarily or otherwise.It is apparent that an order requiring the Respondent tobargain with the Union about the closing and about theeffects of the closing would be ineffective, as with Summitclosed the Union has been deprived of its economic strength.Indeed, this has been amply demonstratedin the instant case.Thus, when the Union sought to bargain concerning theeffects of the closing and the Union and Respondent's attor-ney agreed upon a minimal restoration of benefits (i.e.,putting the terminated employees on layoff status so that theywould not be deprived of their pension and insurance be-nefits),Respondent's president refused to honor the agree-ment, but insisted upon "thinking it over."" This was alsothe caseinDrapery Manufacturing Co., Inc,170 NLRBNo 199, modified 425 F 2d 1026 (C A 8) SUMMIT TOOLING CO491It therefore appears that the only effective remedy is torequire the Respondent to reopen the Summit operation, offerreinstatement to the employees who were employed by Sum-mit on May 13, 1970," reinstate their pension and insurancerights, and make them whole by giving them backpay, lessinterim earnings, computed in the customary manner withinterest," from the date of closing until the Respondent hasdone so.16Inasmuch as the Respondent has ignored the exclusivebargainingrepresentative of the employees with regard to thedecision to close Summit and with regard to bargaining con-cerning the effects of the closing, and may do so again if theplant isreopened, the order should further provide that theRespondent be required to bargain with the Union as theexclusive bargaining respresentative of the employees in theunit with regard to any future closing of Summit and withregard to the effects of such a closing.Having found that the Respondent in violation of Section8(a)(3) and (1) of the Act discriminatorily terminated Parks,Pelka,Rosin,and Schaunaman, I shall recommend that theRespondent be required to make them whole for any loss theymay have sustained by reason of Respondent's discriminationagainst them,including reinstatement of pension and insur-ance status and benefits of which they have been deprived byreason thereof." As the layoffs and terminations of the employees which began on orabout May 15, 1970, appear to have been connected with, and anticipatoryof, the closing of Summit, the date of May 13 is selected as the date fordetermining which employees have been adversely affected by the closing" F W Woolworth Co.,90 NLRB 289,IsisPlumbing and HeatingCo, 138 NLRB 716'6This remedy is consistent with the Board's decisions inFibreboardPaper Products Corporation,138 NLRB 550, enfd 322 F 2d 411, affirmed379 U S 203, andSenco, Inc, et al,177 NLRB No. 102 InFibreboard,despite the fact that the termination of the maintenance work was economi-cally motivated,the Board ordered the company to reinstate the operation,to offer reinstatement to the employees,and to make them whole Similarly,inSenco,the Board ordered the respondents to offer reinstatement to theaffected employees, with backpay "from the date of their layoff to the dateof reinstatement" It is noted that the Board inSencodid not order therespondents to reopen the closed plant However,as the Board found thatallof the plants operated by the respondents constituted an integratedenterprise engaged in the same work, it ordered that the "RespondentCorporations"offer reinstatement,and it is apparent that the reinstatementof the employees in any of respondents'plants would have the same effectas if they had been reinstated in the plant previously closed This situationdoes not prevail in the instant case Ace is not engaged in tool and diemaking, it manufactures nothing Consequently, ordering the Respondent tooffer reinstatement to the affected employees can be accomplished only ifthe Summit operation is reopenedHaving found that Pelka was discriminatorily laid off bythe Respondent, I shall recommend that the Respondent berequired to make him whole by reason of any loss of paywhich he suffered as a result of such discrimination againsthim.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act and is a single employer.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.The unit set forth in section IV, above, of this Decision,constitutes an appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act.4.The Union has been at all times material herein theexclusive representative of the employees in the aforesaidappropriate unit for the purposes of collective bargainingwithin themeaningof Section 9(a) of the Act.5.By refusing to sign the collective-bargaining agreementprepared pursuant to the Memorandum of Agreement agreedupon between the Respondent and the Union, the Respond-ent has engaged in and is engaging in an unfair labor practicewithin the meaning of Section 8(a)(5) and (1) of the Act.6.By failing and refusing to provide the Union with infor-mation as to its contributions to the pension plan, the Re-spondent has engaged in an unfair labor practice within themeaning of Section 8(a)(5) and (1) of the Act7. By discriminatorily laying off Erwin Pelka, the Respond-ent has engaged in an unfair labor practice within the mean-ing of Section 8(a)(3) and (1) of the Act.8.By terminating the employment of Erwin Pelka, JackParks, Gunther Rosin, and Merle Schaunaman, the Respond-ent has engaged in unfair labor practices within the meaningof Section 8(a)(3) and (1) of the Act.9. By closing the operation of Summit without notice to theUnion and without giving the Union an opportunity to bar-gain concerning the decision to close such operation, theRespondent has engaged in unfair labor practices within themeaningof Section8(a)(5) and(1) of the Act.10. By failing and refusing to bargain with the Union con-cerning the effects upon the employees of the closing of Sum-mit's operations, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) of theAct.11.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act[Recommended Order omitted from publication.]